 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANGEL RODRIGUEZ,                                  No. 1:19-cv-00001-DAD-SAB (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DENYING
14   UNITED STATES OF AMERICA,                         MOTION TO AMEND
15                      Defendant.                     (Doc. Nos. 25, 26)
16

17           Plaintiff Angel Rodriguez is a federal prisoner appearing pro se and in forma pauperis in
18   this civil rights action brought pursuant to the Federal Tort Claims Act. See 28 U.S.C. §§
19   1346(b), 2674. This matter was referred to a United States Magistrate Judge pursuant to 28
20   U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On November 15, 2019, the assigned magistrate judge issued findings and
22   recommendations, recommending that plaintiff’s motion to amend his complaint be denied on the
23   grounds that any such amendment would be futile. (Doc. No. 26.) The findings and
24   recommendations were served on plaintiff by mail at his address of record and contained notice

25   that any objections thereto must be filed within fourteen (14) days of service of the order. (Id. at

26   3.) No objections have been filed and the time in which to do so has now passed.

27   /////

28   /////
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, the
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court concludes that the findings and recommendations are supported by the record and proper
 4   analysis.

 5          Accordingly:

 6          1.       The findings and recommendations issued on November 15, 2019 (Doc. No. 26)

 7                   are adopted in full; and

 8          2.       Plaintiff’s motion to amend (Doc. No. 25) is denied.

 9
     IT IS SO ORDERED.
10
        Dated:     January 12, 2020
11                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
